24 F.3d 246NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
In re Norma J. HURT, Debtor.SUNWAY SYSTEMS, INC., Appellant,v.Milton G. PACE;  Kachina Plywood, Inc.;  Intermountain WoodProducts, Inc.;  Robertson Wood Products, Inc.;  Zeco, Inc.;Nevada-West Systems, Inc.;  Canco, Inc.;  Perco, Inc.;Norma J. Hurt, Appellees.
No. 93-16515.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 12, 1994.Decided May 12, 1994.

1
Before:  SKOPIL, NORRIS, and O'SCANNLAIN, Circuit Judges


2
ORDER*


3
Milton Pace's motion to allow filing of "Supplement To:  Appellee's Brief" is denied.


4
The Bankruptcy Appellate Panel judgment, including sanctions, is affirmed for the reasons stated in its Memorandum Decision filed June 29, 1993.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3